2021 WI 75

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:              2018AP1781-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Robert B. Moodie, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant-Respondent,
                            v.
                       Robert B. Moodie,
                                 Respondent-Appellant.

                          ATTORNEY MOODIE REINSTATEMENT PROCEEDIGNS
                          Reported at 391 Wis. 26 196,942 N.W.2d 302
                                PDC No:2020 WI 39 - Published

OPINION FILED:         August 31, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam. ZIEGLER, C.J., filed a concurring opinion.
NOT PARTICIPATING:



ATTORNEYS:
                                                                 2021 WI 75
                                                         NOTICE
                                           This opinion is subject to further
                                           editing and modification.   The final
                                           version will appear in the bound
                                           volume of the official reports.
No. 2018AP1781-D


STATE OF WISCONSIN                     :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Robert B. Moodie, Attorney at Law:

Office of Lawyer Regulation,                                  FILED
          Complainant-Respondent,                        AUG 31, 2021
     v.                                                     Sheila T. Reiff
                                                         Clerk of Supreme Court
Robert B. Moodie,

          Respondent-Appellant.




     ATTORNEY reinstatement proceeding.     Reinstatement granted.



     ¶1   PER CURIAM.     We review the report and recommendation
of Referee Jean      A. DiMotto that Attorney Robert B.             Moodie's

petition for reinstatement of his license to practice law in

Wisconsin be granted.1    Upon careful of review of the matter, we


     1 Because neither party appealed from the referee's report
and recommendation, our review proceeds under Supreme Court Rule
(SCR) 22.33(3), which provides that "[i]f no appeal is timely
filed, the supreme court shall review the referee's report,
order   reinstatement,   with   or   without  conditions,   deny
reinstatement, or order the parties to file briefs in the
matter."
                                                                              No.   2018AP1781-D



agree that Attorney Moodie's license should be reinstated.                                    We

also    agree       with    the       referee       that    Attorney     Moodie     should   be

required to pay the full costs of this reinstatement proceeding,

which are $3,594.27 as of June 2, 2021.

       ¶2     Attorney        Moodie          was       admitted    to   practice      law    in

Wisconsin in 1982.               He had no disciplinary history prior to the

matter giving rise to this reinstatement proceeding.

       ¶3     Effective June 3, 2020, this court suspended Attorney

Moodie's law license for a period of six months as discipline

for his conversion of fees belonging to his law firm to his

personal use.              In re Disciplinary Proceedings Against Moodie,

2020 WI 39, 391 Wis. 2d 196, 942 N.W.2d 302.

       ¶4     On October 1, 2020, Attorney Moodie filed a petition

for reinstatement of his law license.                               The petition alleged,

among other things, that Attorney Moodie had complied fully with

the     terms       of    this    court's           suspension      order,      that   he    had

maintained competence and learning in the law, that his conduct

since the suspension had been exemplary and above reproach, and
that he had fully complied with the requirements set forth in

SCR 22.26.

       ¶5     On January 12, 2021, the Board of Bar Examiners filed

a   memorandum,           stating      that    Attorney        Moodie    was    currently    in

compliance         with     the       court's       continuing       legal     education     and

ethics       and         professional          responsibility            requirements        for

reinstatement.

       ¶6     On     March       4,    2021,    the       Office    of   Lawyer     Regulation
(OLR)       filed     a    response       to        Attorney       Moodie's     petition     for
                                                    2
                                                                               No.   2018AP1781-D



reinstatement.              The    OLR   stated       that     it    supported          Attorney

Moodie's petition for reinstatement so long as he could prove at

the reinstatement hearing that, in the words of this court's

disciplinary          decision,     he   can        "fully    account          for    his    moral

lapses and explain how they have been addressed to ensure they

will not happen again."              Moodie, 391 Wis. 2d 196, ¶17.

       ¶7      On October 12, 2020, this court appointed a referee,

who    conducted        a     reinstatement          hearing        on    April        8,    2021.

Attorney       Moodie       testified      at    the     hearing,         as     well       as   two

witnesses who supported his reinstatement.                                The referee also

received       several        letters      in       support    of        Attorney       Moodie's

reinstatement.

       ¶8      On     May    12,   2021,    the       referee       filed       a    report      and

recommendation.             The referee concluded that Attorney Moodie had

satisfied       the    requirements        for       reinstatement.              See    (former)

SCR 22.31(1) and SCR 22.29(4)(a)-(4m).2                          The referee observed

that       Attorney    Moodie      testified        in   a    contrite         and   forthright

manner during the reinstatement hearing and expressed "abject
remorse and shame" for his misconduct.                         The referee noted that

Attorney Moodie "has been reckoning with his misconduct for four

       Effective January 1, 2021, substantial changes were made
       2

to the rules pertaining to lawyer disciplinary procedures,
including the reinstatement rules, SCR 22.29 through 22.33.
See S. Ct. Order 19-06, 19-07, 19-08, 19-09, 19-10, 19-11, and
19-12, 2020 WI 62 (issued June 30, 2020, eff. Jan. 1, 2021).
Because this reinstatement proceeding commenced prior to January
1, 2021, unless otherwise indicated, all references to the
supreme court rules will be to those in effect prior to
January 1, 2021.


                                                3
                                                                        No.   2018AP1781-D



years    now";    that    he    understands         that   it    was    driven   by   his

personal dissatisfaction with the direction of his former law

firm's management; and that he "now recognizes what he could

have done differently to avoid the misconduct:                         discuss with his

partners   their     and       his    different     viewpoints        about   running   a

firm, client development and retention, and compensation."                             The

referee found that Attorney Moodie has not practiced law during

the period of his suspension; that he has complied with the

terms of the order of suspension and will continue to do so

until    his     license       is     reinstated;      that      he    has    maintained

competence and learning in the law; that his conduct since the

suspension has been exemplary and above reproach; that he has a

proper understanding of and attitude towards the standards that

are imposed upon members of the bar and will act in conformity

with those standards; that he can be safely recommended to the

legal profession, the courts, and the public as a person fit to

be consulted by others and to represent them and otherwise act

in matters of trust and confidence and in general to aid in the
administration of justice as a member of the bar and as an

officer of the courts; and that he owes no restitution.                                The

referee also found that, if his license is reinstated, Attorney

Moodie has planned his resumption of practice in such a way as

to obviate the risk of his misconduct reoccurring; specifically,

to practice only as a solo practitioner, only for friends and

former    clients,       and    only    in    his    areas      of    competence——small

business    transactions,            estate   planning,       and     residential     real


                                              4
                                                                                 No.       2018AP1781-D



estate matters.               The referee also noted that the OLR had no

objection to Attorney Moodie's reinstatement.

       ¶9      Ultimately, the referee wrote that she was "satisfied

that     Mr.      Moodie          has    complied             with     all    requirements           for

reinstatement,           that      he    understands             the    wrongfulness           of    his

conduct      and       his    underlying           motivation          for     it,     that    he     is

authentically remorseful, and has indeed become a better person"

during the four years since his misconduct came to light.                                          Thus,

the     referee        recommended           that        the    court        reinstate        Attorney

Moodie's       law      license.             The        referee       also    recommended           that

Attorney       Moodie        be    ordered         to     pay    the     full    costs        of    this

reinstatement proceeding.

       ¶10     The      standards        that       apply       to     all    petitions       seeking

reinstatement after a disciplinary suspension or revocation are

set    forth      in    SCR       22.31(1).             In    particular,       the     petitioning

attorney must demonstrate by clear, satisfactory, and convincing

evidence that he or she has the moral character necessary to

practice law in this state, that his or her resumption of the
practice of law will not be detrimental to the administration of

justice      or    subversive           of   the        public       interest,       and    that     the

attorney has complied fully with the terms of the suspension

order       and    of     SCR       22.26.               In    addition,        SCR     22.31(1)(c)

incorporates the statements that a petition for reinstatement

must    contain         pursuant        to     SCR       22.29(4)(a)–(4m).                 Thus,     the

petitioning            attorney         must       demonstrate           that        the      required

representations in the reinstatement petition are substantiated.


                                                     5
                                                                       No.    2018AP1781-D



       ¶11   As in disciplinary proceedings, this court will affirm

a referee's findings of fact unless they are found to be clearly

erroneous.        Conclusions of law are reviewed de novo.                     See In re

Disciplinary Proceedings Against Banks, 2010 WI 105, ¶16, 329

Wis. 2d 39, 787 N.W.2d 809.

       ¶12   Upon review of the record, we agree with the referee

that Attorney Moodie has established by clear, satisfactory, and

convincing        evidence    that    he   has    satisfied       all    the    criteria

necessary         for     reinstatement.                 See     SCR 22.31(1)          and

SCR 22.29(4)(a)-(4m).               Accordingly,        we     adopt    the    referee's

findings     of    fact   and      conclusions     of    law    and     we    accept   the

referee's recommendation to reinstate Attorney Moodie's license

to practice law in Wisconsin.               We further determine, consistent

with   our    general        practice,     that    Attorney       Moodie      should    be

required to pay the full costs of this reinstatement proceeding.

       ¶13   IT IS ORDERED that Robert B. Moodie's petition for

reinstatement of his license to practice law in Wisconsin from

the disciplinary suspension is granted, effective the date of
this order.

       ¶14   IT IS FURTHER ORDERED that, within 60 days of the date

of this order, Robert B. Moodie shall pay to the Office of

Lawyer   Regulation          the   costs    of    this       proceeding,      which    are

$3,594.27 as of June 2, 2021.

       ¶15   ANN WALSH BRADLEY, J., did not participate.




                                            6
                                                                      No.    2018AP1781-D.akz


     ¶16    ANNETTE       KINGSLAND       ZIEGLER,           C.J.     (concurring).         I

agree with the court's decision to reinstate Attorney Moodie's

license to practice law.               I respectfully concur because, as I

predicted    in    April    2020       when       we    ordered       Attorney     Moodie's

license suspension, the disciplinary term imposed far exceeded

six months.       In re Disciplinary Proceedings Against Moodie, 2020

WI 39, ¶¶26-34, 391 Wis. 2d 196, 942 N.W.2d 302 (Ziegler, J.,

dissenting).       When it comes to lawyer discipline, courts should

say what they mean and mean what they say.                           Id., ¶26. The court

failed to do so in this case.

     ¶17    In     this     case,        we       did        not     individualize        our

determination and defaulted to a six-month mandatory suspension,

built upon prior disciplinary orders.                         Id., ¶¶14-15.        However,

we   have    consistently         said    there         is    no     fixed    formula     for

determining the "right" amount of lawyer discipline.                             See In re

Disciplinary Proceedings Against Siderits, 2013 WI 2, ¶33, 345

Wis. 2d 89, 824 N.W.2d 812, (acknowledging that the imposition

of discipline in attorney disciplinary cases "is not an exact

science").        Each    case    is     different,          and    discipline     must    be

tailored to each instance of misconduct.                           See id., ¶¶31-32; see

also In re Disciplinary Proceedings Against Nunnery, 2011 WI 39,

¶5, 334 Wis. 2d 1, 798 N.W.2d 239 ("We determine the appropriate

level of discipline given the particular facts of each case.").

     ¶18    In    our     April    2020       decision,        the     court    held    that

Attorney Moodie's license would be suspended for a period of six

months.     Moodie, 391 Wis. 2d 196, ¶15.                      In reality, because of
the required reinstatement process, Attorney Moodie's suspension

                                              1
                                                                         No.    2018AP1781-D.akz


has been over twice the suspension period imposed.                                      See SCRs

22.29-22.33.           By the time he will be reinstated, Attorney Moodie

will have been removed from the legal profession for almost 15

months.

       ¶19      The referee and the court in this case cited several

of our precedents involving fund misappropriation.                                    It is true

that   in       In     re    Disciplinary       Proceedings        Against        Casey,      174

Wis. 2d 341, 496 N.W.2d 94 (1993), we held that misappropriation

from       a     law        firm    must      carry     the       same         punishment      as

misappropriation from a client.                       Further, following Casey, in

several         cases,       we     ordered     license       suspensions              for   fund

misappropriation that were greater than six months.                                   See, e.g.,

In re Disciplinary Proceedings Against Olson, 216 Wis. 2d 483,

574 N.W.2d 245 (1998) (one-year suspension).                             However, treating

misappropriation             from    attorneys        and    clients       similarly,         and

imposing suspensions over six months in other cases with unique

facts, does not imply that the court is bound to a six-month

suspension in this case.                   Attorney disciplinary actions cannot

be reduced simply to formulas or bare cutoffs.                                  See Siderits,

345 Wis. 2d 89, ¶¶31-33; Nunnery, 334 Wis. 2d 1, ¶5.

       ¶20      Attorney       Moodie's       case    was     notably      different         than

cases cited by the court and relied upon by the OLR.                                          See

Moodie,        391     Wis. 2d 196,          ¶28-30     (Ziegler,         J.,     dissenting)

(citing Shea, 190 Wis. 2d 560) (noting that Attorney Moodie had

become senior partner at a reputable law firm after practicing

at   the       firm    for    30    years,    without       any   reports        of    unethical
conduct; he had taken a relatively small amount of money and

                                                2
                                                                          No.   2018AP1781-D.akz


repaid     it    in    full;    he     was    forthright,           cooperated         with    OLR

investigators,          and    accepted       responsibility          for       his    behavior;

and, very likely, he would never practice in a law firm setting

again).         Furthermore,      in    Casey,      this       court       imposed       a    short

suspension       for    an    attorney       who    misappropriated              three       client

retainers, totaling $2,300.                   174 Wis. 2d at 342.                     Given that

Attorney Moodie would have ultimately collected a large portion

of the proceeds he diverted from the firm, in aggregate, the

amount Attorney Moodie wrongfully withheld from his partners in

this case was approximately $3,000 to $3,500. See Moodie, 391

Wis. 2d 196, ¶28.             Like Attorney Moodie, the attorney in Casey

stipulated       to    his    wrongful       conduct,         but   the     court      suspended

Casey for only 60 days.              Casey, 174 Wis. 2d at 343.                   The referee

in this case, in recommending a suspension four months longer

than     the     suspension       in    Casey,          was    motivated         by      apparent

constraints         imposed     through       disciplinary          cases        since       Casey.

Nonetheless, no mandatory minimum for license suspensions can be

found in Wisconsin statutes or caselaw.

       ¶21      If a perceived six-month constraint were not in place,

based on the underlying disciplinary record, it is likely that

the referee would not have recommended a six-month suspension.

Certainly, the referee did not assert that a suspension lasting

over   a     year      was    justified.           In    place      of     the    recommended

discipline, we could have suspended Attorney Moodie's license

for five months and 28 days, mere days shorter than the eventual

six-month suspension.            This small change would have ensured just
punishment        for        Attorney        Moodie's         misconduct          while        also

                                               3
                                                                     No.    2018AP1781-D.akz


maintaining        honesty    and     proportionality          in    our        disciplinary

process.

       ¶22    I    disagree      that     when       acting    essentially             as     the

"sentencing" decision maker in a lawyer discipline case, this

court is hamstrung from exercising discretion.                           I disagree that

we are bound to a mandatory minimum six-month penalty because of

other fact-dependent cases.                   I disagree that we should have

judicially imposed automatic minimum suspensions for all such

cases no matter the evidence or mitigating circumstances.                                   If we

so constrain ourselves, we abdicate our responsibility to make

individualized        determinations,          and    with     it,       our     ability       to

fairly and accurately "protect the public, the courts, and the

legal system from repetition of misconduct."                        In re Disciplinary

Proceedings Against Sommers, 2012 WI 33, ¶80, 339 Wis. 2d 580,

811 N.W.2d 387.

       ¶23    We should not shirk our duty to carefully consider

each matter independently, taking into account the gravity of

the    offense,      its      nature,     the       implications           on    the        legal

profession, and the need to protect the public.                            In furtherance

of this objective, we should say what we mean and mean what we

say.         See   Moodie,      319     Wis. 2d 196,       ¶¶26-34         (Ziegler,          J.,

dissenting);       see   also    S.     Ct.   Order     19-10,      In     the    Matter       of

Amending Supreme Court Rules Pertaining to Permanent Revocation

of     a   License       to   Practice        Law     in      Attorney          Disciplinary

Proceedings (issued Dec. 18, 2019) (Ziegler, J., dissenting).

We should not create false perceptions to both the public and to
lawyers seeking to practice law.                    When this court ties its own

                                              4
                                                     No.   2018AP1781-D.akz


hands   by    setting   a   mandatory   minimum   six-month   suspension

(which, in reality, amounts to a far longer suspension than six

months) instead of providing individualized consideration for

each disciplinary matter, the court fails to perform fully its

weighty responsibilities.

    ¶24      For the foregoing reasons, I respectfully concur.




                                    5
    No.   2018AP1781-D.akz




1